COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

               ORDER ON MOTION FOR REHEARING AND EN BANC RECONSIDERATION

Appellate case name:      Mi Song Yun v. Mohamed aka Andrew Hajali

Appellate case number:    01-18-00961-CV

Trial court case number: 2014-27741

Trial court:              310th District Court of Harris County

        On May 7, 2019, this Court issued its opinion and judgment dismissing this appeal for
nonpayment of all required fees and for want of prosecution. Our mandate subsequently issued on
July 19, 2019. On August 1, 2019, appellant filed a motion for rehearing and en banc
reconsideration. We dismiss the motion for want of jurisdiction because it is untimely and our
plenary power to grant the requested relief has expired. See TEX. R. APP. P. 19.1 (court of appeals’
plenary power expires 60 days after judgment if no timely filed motion for rehearing or
reconsideration); TEX. R. APP. P. 49.1 (requiring motion for rehearing to be filed within 15 days
after court of appeals’ judgment rendered); TEX. R. APP. P. 49.7(requiring motion for en banc
reconsideration to be filed within 15 days after court of appeals’ judgment rendered).
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau_____
                                Acting for the Court

Panel consists of: Justices Keyes, Higley, and Landau.

Date: August 20, 2019